     Case 1:18-cv-12147-DPW Document 1 Filed 10/15/18 Page 1 of 19



                       UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS
__________________________________________
                                           )
DINO N. THEODORE, on behalf of himself     )
and all persons similarly situated, and    )
ACCESS WITH SUCCESS, INC.,                 )
Plaintiffs                                 ) CIVIL ACTION NO.: 1812147
                                           )
v.                                         )
                                           )
UBER TECHNOLOGIES, INC.,                   )
Defendant                                  )
__________________________________________)

                             CLASS ACTION COMPLAINT

        DINO N. THEODORE (the “plaintiff” or “Mr. Theodore”), on behalf of himself

and all persons similarly situated, and ACCESS WITH SUCCESS, INC., (“AWS”) by

and through their undersigned counsel, hereby file this Class Action Complaint and sue

UBER TECHNOLOGIES, INC., a Delaware corporation, d/b/a UBER (hereinafter,

“UBER”), and in support thereof states as follows:

                              JURISDICTION AND VENUE

1.      This is an action for injunctive relief pursuant to Title III of the Americans With

Disabilities Act, 42 USC §12181, et seq., (“ADA”).

2.      The Court has primary jurisdiction over this matter pursuant to 28 USC §1331

and §1343 in that this action arises under the laws of the United States and the defendant

is subject to personal jurisdiction.

3.      Venue is proper in this Court under 28 USC §1391, the claim having arisen in the

Commonwealth of Massachusetts.

                                         PARTIES

4.      The plaintiff, Dino N. Theodore, age 58, is paralyzed from the chest down and


                                              1
      Case 1:18-cv-12147-DPW Document 1 Filed 10/15/18 Page 2 of 19



uses a wheelchair for ambulation. He drives a car equipped with hand controls.

5.      Mr. Theodore resides at 1305 Methuen Street, Dracut, Massachusetts. He is a

practicing attorney employed by the Department of Industrial Accidents in

Massachusetts. He has been admitted to practice law in Massachusetts since 1993.

6.      Mr. Theodore is a qualified individual with disabilities within the meaning of all

applicable statutes, including the ADA, and is disabled within the meaning of the ADA in

that he is substantially limited in performing one or more major life activities, including

but not limited to walking and standing.

6.1     Although he usually drives a car equipped with hand controls, Mr. Theodore

occasionally requires the use of vehicles-for-hire that are wheelchair accessible and that

provide other reasonable accommodations.

6.2     Mr. Theodore has become increasingly dependent on friends and family for rides

because he sustained a third degree burn on his left foot in June 2018.

6.3     Over the past two years, the muscles, tendons, and ligaments of Mr. Theodore’s

shoulders have deteriorated with the wear and tear of using a manual wheelchair for more

than 35 years, which makes it more difficult for him to transfer from his wheelchair to the

driver’s seat of his car.

6.4     The deterioration of his shoulders has caused Mr. Theodore to need to use a

power wheelchair more frequently. Driving a car is not an option for him when he needs

to use a power wheelchair.

7.      The plaintiff, AWS, is a non-profit corporation organized and existing under the

laws of the Commonwealth of Massachusetts. Its members are able-bodied individuals

and qualified individuals with disabilities as defined by the ADA.




                                             2
      Case 1:18-cv-12147-DPW Document 1 Filed 10/15/18 Page 3 of 19



8.     The individually named plaintiff, Dino N. Theodore, is a member and a director

of AWS. All members of AWS are qualified individuals with disabilities within the

meaning of the ADA or, if they are not themselves disabled, they are associated closely,

by marriage, for example, with someone who is.

9.     AWS is a civil rights group organized for charitable and educational purposes by

individuals with disabilities to advocate for the integration into society of disabled

persons and equal access to all services, activities, programs, resources and facilities

available to non-disabled persons. Its members are predominantly, but not exclusively,

individuals with various physical disabilities impairing mobility, speech, vision, and

hearing. One of the primary purposes of AWS is to assure that private places of public

accommodation are accessible to, and usable by persons with disabilities. AWS seeks to

send a clear message that segregated services and inaccessible public accommodations

are against the law and should not be tolerated.

10.     Title III of the ADA permits private individuals to bring lawsuits in which they

can obtain court orders to stop discrimination on the basis of disability.

11.    AWS and its members have suffered direct and indirect injury as a result of the

defendant’s actions or inactions as described herein. AWS also has been discriminated

against because of its association with Dino Theodore and his claims. UBER’s failure to

comply with the ADA adversely affects the organizational purpose of AWS.

12.    UBER is a foreign corporation, organized under the laws of the State of

Delaware, with its principal place of business located in San Francisco, California.

UBER is authorized to conduct and does conduct business in the Commonwealth. UBER

may be served by service on its registered agent for service of process CT Corporation




                                              3
       Case 1:18-cv-12147-DPW Document 1 Filed 10/15/18 Page 4 of 19



System, 155 Federal Street, Suite 700, Boston, Massachusetts 02110.

13.     UBER is a transportation network company, (“TNC”) as defined by G.L. c.

159A½, §1, because it uses a digital network to connect riders to drivers to pre-arrange

and provide transportation.

                            CLASS ACTION ALLEGATIONS

14.     Mr. Theodore brings this action on his own behalf and, pursuant to Fed. R. Civ. P.

23(a) and 23(b)(2), on behalf of all similarly situated residents of Massachusetts who are

not eligible users of The Ride, who require wheelchair accessible vehicle (“WAV”)

service, and who desire to use and who would use UBER’s transportation network and

services but for UBER’s failure to provide WAV service.

14.1    Numerosity: The proposed class described above is so numerous that joinder of all

individual members in one action would be impracticable. The disposition of the individual

claims of the respective class members through this class action will benefit both the parties

and this Court.

14.2    Typicality: Mr. Theodore’s claims are typical of the claims of the members of the

proposed class. His claims and the claims of the proposed class are based on the same legal

theories and arise from the same nucleus of facts.

14.3    Common Questions of Fact and Law: There is a well-defined community of

interest and common questions of fact and law affecting members of the proposed class in

that they all have been and/or are being denied their civil rights to full and equal access to,

and use and enjoyment of UBER’s , facilities and/or services due to UBER’s failure to make

its transportation network and service wheelchair accessible.

14.4    The questions of fact and law common to the proposed class include but are not

limited to the following:



                                                4
       Case 1:18-cv-12147-DPW Document 1 Filed 10/15/18 Page 5 of 19




         a.      Whether UBER’s conduct in failing to make its transportation network and
                 service fully accessible and independently usable as above described violated
                 the ADA, 42 U.S.C. §§ 12182 and 12184, 49 CFR Part 37, and G.L. c.
                 159A½, §3(c)(vi); and

         b.      Whether Mr. Theodore, AWS, and members of the proposed class are entitled
                 to injunctive relief, and, if so, whether the plaintiffs’ are entitled to an award
                 of attorneys’ fees and costs pursuant to 42 USC §12205.

14.5     Adequacy of Representation: Mr. Theodore is an adequate representative of the

proposed class because his interests do not conflict with the interests of the members of the

proposed class. Mr. Theodore will fairly, adequately, and vigorously represent and protect

the interests of the members of the proposed class and has no interests antagonistic to the

proposed class. Mr. Theodore has retained counsel who is competent in the prosecution of

class action litigation.

14.6     Class certification is appropriate pursuant to Fed. R. Civ. P. 23(b)(2) because UBER

has acted or has refused to act on grounds generally applicable to the proposed class, making

appropriate injunctive relief with respect to Mr. Theodore, AWS, and the proposed class as a

whole.

       FACTUAL ALLEGATIONS IN SUPPORT OF CLASS CERTIFICATION

15.      Due to the widespread adoption of smart phones, UBER and other TNCs have

supplanted traditional taxi companies and have become the public’s first choice for on-

demand taxi services.

15.1     Mr. Theodore and others similarly situated have been excluded for the most part

from this important technological and social change in taxi services.

15.2     In October 2016, UBER (and another TNC) partnered with the Massachusetts Bay

Transportation Authority (“MBTA”) to introduce an On-Demand Para-Transit Pilot

Program that provides subsidized rides in WAVs for disabled passengers who reside



                                                 5
       Case 1:18-cv-12147-DPW Document 1 Filed 10/15/18 Page 6 of 19



within the service area of the MBTA’s para-transit service known as “The RIDE.”

16.     “The on-demand pilot operates in conjunction with traditional RIDE service,

offering reduced fares, lower wait times, faster trips without the need to share rides, and

same-day booking (compared to The RIDE’s day prior notice) for RIDE service areas

and hours of operation. The program includes options for wheel-chair accessible vehicles

and includes access for MBTA para-transit customers without smart phones.” “Governor

Baker, MBTA Celebrate Expansion of The RIDE’s On-Demand Paratransit Service.”

(February 28, 2017).

17.     Outside of the On-Demand Para-Transit Pilot Program with UBER, i.e., in the

ordinary operation of The RIDE, the only way for a disabled passenger to reserve a trip is

to call a customer service telephone number for The Ride Access Center (“TRAC”).

17.1    TRAC accepts reservations seven days per week between 8:30 a.m. and 5 p.m.,

including holidays. Same-day reservations are not, however, accepted under any

circumstances.

18.     An eligible customer must reserve a trip on The RIDE between one and seven

days in advance.

19.     UBER, by contrast, provides passengers with on-demand service through its

website and mobile app. Passengers can book trips instantly. For those who prefer or

need to communicate by voice, UBER offers a telephone number for concierge service.

20.     With the introduction of the On-Demand Para-Transit Pilot Program in October

2016, 400 eligible users of The RIDE became able to book same-day trips with WAV

service instantly via UBER’s digital platforms.




                                             6
      Case 1:18-cv-12147-DPW Document 1 Filed 10/15/18 Page 7 of 19



21.    Under the On-Demand Para-Transit Pilot Program, an eligible customer pays a

minimum of $2 per ride and the portion of any fare exceeding $15. The MBTA

subsidizes up to $13 per ride.

22.    Wait-times are shorter under the On-Demand Para-Transit Pilot Program and trips

are generally faster. “Governor Baker, MBTA Celebrate Expansion of The RIDE’s On-

Demand Paratransit Service.” (February 28, 2017).

23.    The Commonwealth’s goal with regard to the On-Demand Para-Transit Pilot

Program was “to improve customer’s flexibility and mobility, test the implementation of

on-demand options, and assess the financial and operational feasibility of the new

model.” “Final Report of the Commonwealth of Massachusetts Ride for Hire Task

Force.” (February 5, 2018).

24.    Effective March 1, 2017, the On-Demand Para-Transit Pilot Program was

expanded to include all eligible users of The RIDE. “Governor Baker, MBTA Celebrate

Expansion of The RIDE’s On-Demand Para-Transit Service.” (February 28, 2017).

25.    “The pilot program has been extended to January 1, 2019, but is subject to change

or cancellation during this period.” MBTA, “On-Demand Para-Transit Pilot Program.”




                                            7
      Case 1:18-cv-12147-DPW Document 1 Filed 10/15/18 Page 8 of 19



26.     The service area of The Ride is shown as the green shaded area of the map in

Figure 1 below:




                            Fig. 1 – The RIDE Service Area

27.     The darker shaded area right of center in Figure 1 represents Logan Airport,

which is not serviced by The RIDE.

28.     Mr. Theodore lives and works outside the service area of The Ride. He is not an

eligible user.

29.     UBER offers its customers a variety of ride-sharing services throughout the

Commonwealth, including different tiers of service relating to the size or quality of the

vehicle.

30.     Under G.L. c. 159A½, §3(c)(vi), every applicant for an annual permit to operate a

TNC, such as UBER, must verify to the TNC Division of the Department of Public

Utilities that it:




                                             8
      Case 1:18-cv-12147-DPW Document 1 Filed 10/15/18 Page 9 of 19



       “[h]as an oversight process in place to ensure that the applicant and drivers using
       the applicant’s digital network accommodate riders with special needs, including
       riders requiring wheelchair accessible vehicles, in all areas served by
       transportation network companies, comply with all applicable laws regarding
       nondiscrimination against riders or potential riders and ensure the
       accommodation of riders with special needs including, but not limited to, all
       applicable laws, rules and regulations relating to the accommodation of service
       animals.” (Italics added).

31.    In all areas of Massachusetts that it serves, UBER is required by law to

accommodate riders with special needs, including potential riders such as Mr. Theodore

and others similarly situated who require WAV service, but UBER continues not to offer

WAV transportation in Massachusetts to anyone except a limited class of eligible users of

The RIDE within the Metropolitan Boston service area of The RIDE.

32.    Within the Metropolitan Boston service area of The RIDE, UBER offers WAV

transportation only to eligible customers of The RIDE, but does not offer the same to all

customers of UBER who require or who potentially require WAV service.

33.    The Lowell Regional Transit Authority (“LRTA”) services the town of Dracut

where Mr. Theodore resides.

34.    LRTA offers an ADA para-transit service known as “Road Runner,” which is

available to eligible customers who are unable to ride the LRTA Fixed Route Bus.

35.    UBER has not partnered with LRTA (through Road Runner) or with any regional

transit authority other than the MBTA to provide on-demand WAV service to its

customers.

36.    While UBER’s On-Demand Para-Transit Pilot Program with The RIDE is limited

in scope (and is subject to cancellation on or before January 1, 2019), WAV service is, by

contrast, completely unavailable to current and potential UBER customers who are not

eligible customers of The RIDE and who live and work outside The RIDE service area.



                                            9
       Case 1:18-cv-12147-DPW Document 1 Filed 10/15/18 Page 10 of 19



36.1     Beyond its participation in the On-Demand Para-Transit Pilot Program, UBER

continues to deter and prevent mobility-impaired residents of the Commonwealth who

require WAV service from using its transportation network and services.

36.2     The plaintiffs seek to enjoin permanently UBER’s systemic violation of the civil

rights of mobility-impaired residents of the Commonwealth who require WAV service

and other reasonable accommodations, such as assistance with securing a wheelchair to

the floor before transportation and releasing it upon arrival.

37.      Mr. Theodore seeks to represent a class that consists of residents of Massachusetts

who are not eligible users of The Ride, who require WAV service, and who desire to use

and who would use UBER’s transportation network and services but for UBER’s failure

to provide WAV service in violation of G.L. c. 159A½, §3(c)(vi), 42 USC §12184,

sections of 49 CFR Part 37 and 42 USC §12182(a).

38.      Due to UBER’s failure to provide statewide WAV service, the plaintiffs and

others similarly situated are being denied the full and equal enjoyment of the services,

facilities, privileges, advantages, and accommodations and programs or activities of

UBER, including, but not limited to, different classes and tier options of vehicles that

UBER offers to its non-disabled customers.

              SYNOPSIS OF A CAUSE OF ACTION UNDER THE ADA

39.      Congress enacted the ADA in 1990 to remedy widespread discrimination against

disabled individuals. In studying the need for such legislation, Congress found that

“historically, society has tended to isolate and segregate individuals with disabilities, and,

despite some improvements, such forms of discrimination against individuals with

disabilities continue to be a serious and pervasive social problem.” 42 USC § 12101(a)(2)




                                             10
       Case 1:18-cv-12147-DPW Document 1 Filed 10/15/18 Page 11 of 19



40.      Congress found that the many forms such discrimination takes include “outright

intentional exclusion” as well as the “failure to make modifications to existing facilities

and practices.” 42 USC § 12101(a)(5)

41.      After thoroughly investigating the problem, Congress concluded that there was a

“compelling need” for a “clear and comprehensive national mandate” to eliminate

discrimination against disabled individuals and to integrate them “into the economic and

social mainstream of American life.” S. Rep. No. 101-116, p. 20 (1989); H. R. Rep. No.

101-485, pt. 2, p. 50 (1990).

42.      The ADA provides, “No individual shall be discriminated against on the basis of

disability in the full and equal enjoyment of the goods, services, facilities, privileges,

advantages, or accommodations of any place of public accommodation by any person

who owns, leases (or leases to), or operates a place of public accommodation.” 42 USC

§12182(a)

43.      Title III of the ADA prohibits discrimination on the basis of disability by a range

of entities, including public accommodations and, as applicable here, private entities

primarily engaged in providing transportation services. 42 USC §§12182 and 12184

43.1     This latter category is covered by §12184 of Title III, which is not contingent

upon an entity’s status as a public accommodation. The ADA and applicable regulations

define coverage under 42 USC §12184 to include most types of transportation provided

by private companies.

43.2     Section 12184(a) prohibits discrimination on the basis of disability in the full and

equal enjoyment of specified public transportation services provided by a private entity




                                              11
       Case 1:18-cv-12147-DPW Document 1 Filed 10/15/18 Page 12 of 19



that is primarily engaged in the business of transporting people and whose operations

affect commerce.

43.3     The term “specified public conveyance” is broadly defined as transportation by

any “conveyance (other than aircraft) that provides the general public with general or

special service (including charter service) on a regular and continuing basis.” 42 USC

§12181(10)

43.4     Congress directed the Secretary of Transportation to issue regulations to

implement Title III transportation provisions, including §12184. Pursuant to this

mandate, the United States Department of Transportation (“DOT”) promulgated 49 CFR

Part 37 and accompanying guidance that explain the Department’s construction and

interpretation of its implementing regulation. 49 CFR pt. 37, app. D

43.5     Prohibited discrimination includes discrimination in the provision of taxi services

and other transportation services.

43.6     Section 37.29(c) of Title 49, “Private entities providing taxi service,” states as

follows:

         “Private entities providing taxi service shall not discriminate against individuals
         with disabilities by actions including, but not limited to, refusing to provide
         service to individuals with disabilities who can use taxi vehicles, refusing to assist
         with the stowing of mobility devices, and charging higher fares or fees for
         carrying individuals with disabilities and their equipment than are charged to
         other persons.”


43.7     Section 37.5(a) of Title 49, “Nondiscrimination,” provides as follows:

         “No entity shall discriminate against an individual with a disability in connection
         with the provision of transportation service.”
43.8     Section 37.5(b) of Title 49, provides as follows:

         “Notwithstanding the provision of any special transportation service to
         individuals with disabilities, an entity shall not, on the basis of disability, deny to


                                               12
       Case 1:18-cv-12147-DPW Document 1 Filed 10/15/18 Page 13 of 19



         any individual with a disability the opportunity to use the entity’s transportation
         service for the general public, if the individual is capable of using that service.”

44.      Section 37.5(f) of Title 49, provides as follows:

         “Private entities that are primarily engaged in the business of transporting people
         and whose operations affect commerce shall not discriminate against any
         individual on the basis of disability in the full and equal enjoyment of specified
         transportation services. This obligation includes, with respect to the provision of
         transportation services, compliance with the requirements of the rules of the
         Department of Justice concerning eligibility criteria, making reasonable
         modifications, providing auxiliary aids and services, and removing barriers (28
         CFR 36.301–36.306).”

44.1     In order to make a prima facie case under Title III of the ADA, a plaintiff must

prove that (1) he has a disability, (2) defendant’s facility is a place of public

accommodation, (3) and he was denied full and equal treatment because of his disability.

44.2     The ADA’s public accommodations provisions also permit an individual to allege

discrimination based on a reasonable belief that discrimination is about to occur.

45.      A plaintiff with a disability need not engage in the “futile gesture” of attempting

to gain access to each and every feature of a facility where access barriers are known to

exist and where the owner or operator does not intend to comply with the provisions of

the ADA. 42 USC § 12188(a)(1)

46.      UBER must be, but is not, in compliance with the ADA, with 42 USC § 12184,

with 49 CFR §37, and with G.L. c. 159A½, §3(c)(vi).

46.1     UBER continues to discriminate against the plaintiffs and others similarly situated

on the basis of their disability.

46.2     The plaintiffs and other similarly situated persons have suffered harm and will

continue to suffer harm as a direct result of UBER’s noncompliance with state and

federal anti-discrimination laws pertaining to transportation services.



                                               13
       Case 1:18-cv-12147-DPW Document 1 Filed 10/15/18 Page 14 of 19



                        STATEMENT OF MATERIAL FACTS

47.      On October 4, 2016, Mr. Theodore was planning a trip to Virginia. He researched

the availability of UBER WAV service to and from the Manchester NH Airport.

47.1     He went to UBER’s website and created an account.

48.      He then downloaded the UBER app to his smart phone as instructed.

49.      He signed in to the app and entered his pick-up and destination information. He

entered Dracut, MA, to Manchester NH Airport.

50.      The route appeared on a map along with four different vehicle types with prices,

UBER black at $103-$137, UBER SUV $119-$155, UBERX at $35-$47, and UBERXL

at $67-$89.

51.      Mr. Theodore clicked the question mark icon next to each vehicle to find out

more about each one. None were wheelchair accessible. There was no information

available anywhere in the UBER app on how to request WAV service.

52.      Mr. Theodore went back to UBER’s website in an attempt to find useful

information on how to request WAV service.

53.      He clicked another prompt that would provide more information on the vehicles

offered. In that field, he was allowed to view vehicles by, economy, premium,

accessibility, and carpool. “Accessibility” was a prompt on a drop down menu, which he

clicked and found only a cryptic reference to vehicles that are accessible for wheelchairs

or that have special car seats. The information was not helpful. It offered no guidance or

instructions on how to request a WAV.




                                             14
       Case 1:18-cv-12147-DPW Document 1 Filed 10/15/18 Page 15 of 19



54.      Mr. Theodore next went to the “help” prompt and found a page describing

UBER’s nondiscrimination policy, but nothing on the website identified a way to select

or request WAV service.

55.      Mr. Theodore concluded that WAV service was not available through UBER and

deleted the UBER app from his smart phone because it was of no use to him.

56.      In early July 2018, Mr. Theodore heard about or read about the availability of

WAV service through UBER in Massachusetts.

57.      On July 12, 2018, Mr. Theodore went into UBER’s website and read a statement

that “uberWAV provides affordable rides in wheelchair-accessible vehicles, where

available.” He began the process of signing up, but quickly found out that uberWAV was

not available in his area. He terminated the sign-up.

58.      Mr. Theodore fully intends to use UBER’s transportation network in the future if

UBER extends its WAV service to the Dracut area.

58.1     UBER has the financial resources to extend its WAV service to the Dracut area

and throughout the Commonwealth.

59.      In the first quarter of 2018, UBER’s valuation increased to $62 billion. Revenue

jumped 55 percent in the first quarter of 2018 while losses narrowed 49 percent.

D’Onfro, Jillian and Lipton, Josh, (May 23, 2018) “UBER posts big sales jump in first

quarter and boosts valuation to $62 billion.”

60.      UBER is a privately held corporation that plans to go public in 2019. In an

interview with CNBC, UBER CEO, Dara Khosrowshahi, stated, “We are in a good

position in terms of the company’s profile in terms of profitability. Margins continue to

get better. We have a very strong balance sheet, and I do think that we are on track.”




                                             15
      Case 1:18-cv-12147-DPW Document 1 Filed 10/15/18 Page 16 of 19



Wolfe, Sean, (May 31, 2018) “UBER’s CEO says the company is ‘on track’ to go public

by the end of next year — here’s what needs to happen first.

61.     In the second quarter of 2018, UBER’s revenue increased 41% year over year

(i.e., as compared with the second quarter of 2017), while losses narrowed 24% year over

year, but widened 32% from the first quarter. Zaveri, Paayal, (August 15, 2018)

“UBER’s revenue and bookings growth slowed slightly in the second quarter of 2018,

company reports.”

62.     On August 27, 2018, Toyota announced a partnership with UBER to bring an on-

demand autonomous ride-hailing service to market. The deal included a $500 million

investment from Toyota in UBER. Somerville, Heather (August 27, 2018) “Toyota to

invest $500 million in UBER for self-driving cars.” Reuters.

63.     Toyota’s investment values UBER at about $72 billion. Bensinger, Greg and

Dawson, Chester, (August 27, 2018) “Toyota Investing $500 Million in UBER in

Driverless-Car Pact.” Wall Street Journal

64.     Whether UBER is valued at $62 billion or at $72 billion, the company has no

financial excuse for failing to provide WAV service either by acquiring and deploying its

own fleet of wheelchair accessible vehicles or by partnering with public or private

entities that can reliably provide WAV service.

65.     The only reasonable explanation for UBER’s failure to provide WAV service is

that it decided, as a matter of corporate policy, to ignore the anti-discrimination laws and

to conduct business in Massachusetts as if potential customers who require WAV service

do not exist.

66.     In 2017, out of Massachusetts’ population of nearly 7 million, nearly 8%, or




                                             16
      Case 1:18-cv-12147-DPW Document 1 Filed 10/15/18 Page 17 of 19



approximately 550,000 were persons under the age of 65 with a disability. United States

Census Bureau, (July 1, 2017) Quick Facts Massachusetts

67.     By any reasonable interpretation of that 2017 population statistic, UBER is failing

to make its services available to a vast number of potential customers in Massachusetts.

         VIOLATION OF THE AMERICANS WITH DISABILITIES ACT

68.     Despite having available resources, UBER has failed to take those steps necessary

to ensure that residents of Massachusetts with disabilities are not excluded, denied

transportation services, segregated or otherwise treated differently from all other

individuals.

69.     Mr. Theodore and other potential UBER customers have suffered an injury in fact

as a result of UBER’s non-compliance with the ADA. Mr. Theodore’s desire and

expectation use UBER in the future creates a real and immediate threat of future harm.

70.     UBER has failed to adopt adequate non-discrimination policies or has failed to

modify its policies to accommodate disabled persons.

71.     UBER has denied persons with disabilities, such as Mr. Theodore and other

similarly situated potential UBER customers, an opportunity to participate in or benefit

from the services, facilities, privileges, advantages, or accommodations equal to those

afforded to non-disabled customers of UBER.

72.     The actions and initiatives that UBER has failed to undertake in order to make its

transportation network wheelchair accessible are actions and initiatives that would greatly

assist disabled Massachusetts residents.

73.     UBER’s conduct constitutes ongoing and continuous violations of the ADA and,

unless restrained from doing so, UBER will continue to violate the ADA. Said conduct,




                                             17
      Case 1:18-cv-12147-DPW Document 1 Filed 10/15/18 Page 18 of 19



unless enjoined, will continue to inflict injuries for which and Mr. Theodore and all

persons similarly situated have no adequate remedy at law.

74.     Mr. Theodore and other similarly situated members of the class have been

obligated to retain the undersigned counsel for the filing and prosecution of this action.

75.     Mr. Theodore and other similarly situated members of the class, are entitled to

have their reasonable attorneys fees, costs and expenses paid by UBER pursuant to 42

USC § 12205.

76.     The injunctive relief requested herein will redress the injury sustained by AWS,

by Mr. Theodore, and by others similarly situated.

        WHEREFORE, the plaintiffs respectfully request that:

        a.     This matter will be certified as a class action with the class defined as
               residents of Massachusetts who are not eligible users of The Ride, who
               require WAV service, and who desire to use and who would use UBER’s
               transportation network and services but for UBER’s failure to provide
               WAV service;

        b.     The plaintiff, Dino Theodore, will be appointed class representative;

        c.     The Court will enter a permanent injunction pursuant to 42 USC §
               12188(a)(2) and 28 C.F.R. § 36.504 requiring UBER to provide on-
               demand WAV service throughout Massachusetts and to amend its policies
               and procedures vis-à-vis disabled customers in order to render UBER’s
               transportation network and services readily accessible to and useable by
               individuals with disabilities on an equal basis with non-disabled persons to
               the extent required by the Americans with Disabilities Act and Subpart E
               of 28 C.F.R. Part 36; and

               d.      The Court will award appropriate attorneys’ fees and costs of this
               suit as provided by 42 USC §12205.


                                              Respectfully submitted,
                                              The Plaintiffs, DINO THEODORE, et al.,

                                              By their Attorneys,




                                             18
    Case 1:18-cv-12147-DPW Document 1 Filed 10/15/18 Page 19 of 19



                                   /s/ Nicholas S. Guerrera
                                   Nicholas S. Guerrera, BBO No. 551475
                                   Shaheen, Guerrera & O’Leary, LLC
                                   Jefferson Office Park
                                   820A Turnpike Street
                                   North Andover, MA 01845
                                   (978) 689-0800
Dated: 10/15/2018                  nguerrera@sgolawoffice.com




                                  19
